___________


                                  ___________

                                       *

             Appellant,
                                       *    Appeal from the United States
                                       *    District Court for the

United States Internal Revenue
Service,
                                       *
                                       *




                     Submitted:   September 6, 1996


                                  ___________


                                  ___________




        Pauline    Carroll appeals from the district court's1
            ptcy court's2
    d                                                                       e
                                                                            s
                                      See




        1




        2
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-